   4:20-cr-03055-JMG-CRZ Doc # 22 Filed: 11/02/20 Page 1 of 1 - Page ID # 50




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          4:20CR3055

     vs.
                                                        ORDER
SHAWN KNIESLY,

                  Defendant.



      Defendant has moved to suppress evidence obtained during a search
conducted pursuant to a search warrant.

      IT IS ORDERED:

      1)    On or before November 9, 2020, Defendant shall file an index of
            evidence in support of the motion to suppress which includes a copy
            of the challenged warrant application, the warrant issued, and the
            warrant return.

      2)    The index of evidence and its accompanying exhibits shall be filed
            as restricted access documents.

      3)    Absent timely filling the index of evidence, Defendant’s motion to
            suppress evidence obtained from the search conducted pursuant to
            the challenged warrant may be denied without a hearing or further
            notice.


      Dated this 2nd day of November, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
